 1   NICHOLAS A. MIGLIACCIO (Pro Hac Vice)
     JASON S. RATHOD (Pro Hac Vice)
 2   MIGLIACCIO & RATHOD LLP
     412 H St. NE, Suite 302
 3   Washington, DC 20002
     Tel: (202) 470-3520
 4   nmigliaccio@classlawdc.com
     jrathod@classlawdc.com
 5
     (see end of document for additional attorneys)
 6
     Attorneys for Plaintiffs
 7

 8   SEAN M. SULLIVAN (State Bar No. 229104)
     DAVIS WRIGHT TREMAINE LLP
 9   865 South Figueroa Street, 24th Floor
     Los Angeles, California 90017-2566
10   Telephone: (213) 633-6800
     Fax: (213) 633-6899
11   seansullivan@dwt.com
12   KENNETH E. PAYSON (Pro Hac Vice)
     DAVIS WRIGHT TREMAINE LLP
13   920 Fifth Avenue, Suite 3300
     Seattle, WA 98101-3045
14   Telephone: (206) 622-3150
     Fax: (206) 757-7700
15   kenpayson@dwt.com
16   (see end of document for additional attorneys)
17   Attorneys for Defendant
     LIBRE BY NEXUS, INC.
18
                                           UNITED STATES DISTRICT COURT
19
                                        NORTHERN DISTRICT OF CALIFORNIA
20
     JUAN QUINTANILLA VASQUEZ GABRIELA Case No. 4:17-cv-755-CW
21   PERDOMO ORTIZ, and VICTOR HUGO
     CATALAN MOLIN, individually and on behalf [PROPOSED]
22   of all others similarly situated,
                                               ORDER ON JOINT STIPULATION
23                                Plaintiffs,  STAYING CASE
24            vs.
25   LIBRE BY NEXUS, INC. and JOHN DOES
     1-50,
26
                                        Defendants.
27
28
                                                       1
     [PROPOSED] ORDER ON JOINT STIP TO VACATE CASE SCHEDULE AND
     STAYING CASE
     4823-7720-1831v.3 0108933-000006
 1
              The Court, having considered the Joint Status Report and Stipulation of the parties to stay
 2
     the case while the parties finalize a written agreement and prepare the necessary motion and
 3
     supporting papers for preliminary approval, the parties’ request for an order staying the case until
 4
     and including February 11, 2020, and good cause appearing:
 5
              IT IS HEREBY ORDERED:
 6
              1.        This action is stayed in in its entirety until and including February 11, 2020 and,
 7
              2.        If a motion for preliminary approval has not been filed on or before February 11,
 8
     2020, the parties shall submit a status report within three (3) business days of February 11, 2020,
 9
     advising the Court as to how they propose to proceed with the action.
10

11
     IT IS SO ORDERED
12

13
     DATED: 2/3/2020
14
                                                              Honorable Claudia Wilken
15                                                            United States District Judge
16

17

18

19
20

21

22

23

24

25

26

27
28
                                                          2
     [PROPOSED] ORDER ON JOINT STIP TO VACATE CASE SCHEDULE AND
     STAYING CASE
     4823-7720-1831v.3 0108933-000006
 1
     Respectfully Submitted:
 2

 3   By:        /s/ Jason S. Rathod
     JASON S. RATHOD
 4

 5   NICHOLAS A. MIGLIACCIO (Pro Hac Vice)
     JASON S. RATHOD (Pro Hac Vice)
 6   MIGLIACCIO & RATHOD LLP
     412 H St. NE, Suite 302
 7   Washington, DC 20002
     Tel: (202) 470-3520
 8   nmigliaccio@classlawdc.com
     jrathod@classlawdc.com
 9
     ANNICK M. PERSINGER (Bar No. 272996)
10   MAREN CHRISTENSEN (Bar No. 320013)
     TYCKO & ZAVAREEI LLP
11   1828 L Street, NW, Suite 1000
     Washington, D.C. 20036
12   Tel: (202) 973- 0900
     apersinger@tzlegal.com
13   tkoshy@tzlegal.com
14   JESSE NEWMARK (Bar No. 247488)
     ALISON PENNINGTON (Bar No 231861)
15   AIDIN CASTILLO (Bar No. 280262)
     CENTRO LEGAL DE LA RAZA
16   3022 International Blvd., Suite 410
     Oakland, CA 94601
17   Tel: (510) 437-1863
     jessenewmark@centrolegal.org
18
     Attorneys for Plaintiffs
19
     DAVIS WRIGHT TREMAINE LLP
20   SEAN M. SULLIVAN
     KENNETH E. PAYSON (Pro Hac Vice)
21

22
     By:        /s/ Sean M. Sullivan
23   SEAN M. SULLIVAN
24   MICHAEL J GORBY (Pro Hac Vice)
     MARY DONNE PETERS (Pro Hac Vice)
25   GORBY, PETERS & ASSOCIATES LLC
     1175 Peachtree St. NE, Suite 1000
26   Atlanta, GA 30361
     Telephone: (404) 239-1150
27   mgorby@gorbypeters.com
     mpeters@gorbypeters.com
28
                                             3
     [PROPOSED] ORDER ON JOINT STIP TO VACATE CASE SCHEDULE AND
     STAYING CASE
     4823-7720-1831v.3 0108933-000006
 1
     Attorneys for Defendant
 2   LIBRE BY NEXUS, INC.
 3   MIGLICACCIO & RATHOD LLP
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                             4
     [PROPOSED] ORDER ON JOINT STIP TO VACATE CASE SCHEDULE AND
     STAYING CASE
     4823-7720-1831v.3 0108933-000006
